Marston, J.
Under the terms of the will of Zina Pitcher, deceased, the relief sought for in this case cannot be obtained.
Emily L. Pitcher was clearly given a life estate in lots six and seven, and as such was entitled to the possession and rents, issues and profits thereof, while other portions of the estate were expressly charged with the encumbrance thereon and with, keeping the dwelling thereon insured and in good order. The executors were given full power, without the consent of any other person, to sell and convey these lots, and invest the proceeds thereof on bond and mortgage, and the interest thereon, without any abatement whatever, was to be paid to Mrs. Pitcher. In reference to requiring the executors to file an account, this is not the proper court to institute proceedings in for such a purpose. The probate court has full power and authority in the premises.
The decree dismissing the bill must be affirmed with costs.
The other Justices concurred.